DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 30, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalkanoglu  US20080229695.
Claim 21. Kalkanoglu  discloses a method for manufacturing a roof ridge or hip covering element comprising the steps of: providing a flat piece (120); cutting (at 124) the flat piece to obtain a first flat body (121) and a second flat body (122); providing a flexible sheet (123); and joining the flat bodies together via the flexible sheet, the joined flat bodies providing the roof ridge or hip covering element (Fig.20).

Claims 30. Kalkanoglu discloses the step of providing the flat piece with a decor on the upper surface (P.0026).

Claims 38. Kalkanoglu discloses the decor comprises a natural stone, slate or wood pattern (P.0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu  US20080229695 as applied to claim 21 above, and further in view of Patki US20170218632.
Claims 25 and 26. Kalkanoglu fails to disclose the step of machining at least one edge of the flat bodies, wherein the beveled edge is inclined with respect to an upper surface of the flat body of 45°. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to easily and precisely provide a beveled edge at about 45° for aesthetic features, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. 

Claims 27 and 28. Kalkanoglu discloses cutting is performed along a transition line (101, Fig.15-16) but fails to disclose the flat piece comprises an upper surface comprising a decor representing the first and the second flat body separated by a transition line, and wherein the cutting is performed along the transition line, wherein the transition line is in the form of an excavation on the upper surface of the flat piece. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to cut along an excavation of the décor of the upper surface with the .

Claims 22-24, 29, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu  US20080229695 as applied to claim 21 above, and further in view of Patki US20170218632.
Claims 22 and 34. Kalkanoglu is silent on the flat piece comprises a ceramic body, and wherein the cutting is performed after firing of the ceramic body but discloses a flexible material provided with a fiber-reinforcement embedded during manufacture (P.0035) as well as the flat body to comprise a ceramic-like material with an exterior façade simulating natural materials (P.0008,0052).
Patki before the effective filing date of the invention discloses glazed porcelain roof tile in which flat roofing tiles made of ceramic having an exterior façade simulating natural roofing materials comprises a fiberglass web reinforcement layer (Fig.6-see rooftiles 1 showing reinforcement layer 21 comprised of fiberglass mesh; para[0015], [0052], [0057]"...reinforcement layer may concern a fiberglass layer, a mat or a fabric. As advantage, the reinforcement layer allows to increase the mechanical strength of the layer situated below the ceramic body and/or the stability thereof...",[0170]-[0172]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to employ the fiber glass web of Patki within the reinforced flexible sheet of Kalkanoglu to provide a reinforcement capable of holding broken tiles in place with increased mechanical strength and stability. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the 

Claims 23-24, 29, and 35-36. Kalkanoglu is silent a glaze on the flat piece or the step of providing at least one or two attachment hole into the flat piece before firing.
Patki before the effective filing date of the invention discloses glazed porcelain roof tile in which the flat roofing tiles made of ceramic are subsequently machined to form attachment holes (P.0007, 0015, 0154, 0174, 0304) for forming said at least one hole (13), before said step of firing, a recess (51) is formed in the body in the form of a blind hole or a through hole ... "; para[0102), 'the through hole may be made from the blind hole, after said step of firing'; Figs. 1-7 - see roof tile 1 showing how attachment holes 13 are formed within the ceramic body 8 to attach the tile 1 to a roof framework 23). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to employ the ceramic material of Patki as a suitable
alternative to the cement-like material of Kalkanoglu to provide a roofing tile system comprised of materials possessing increased weather and frost resistance, while also employing the cutting after the firing of the tiles, in order to allow for a stronger final roofing tile.

Claims 31. Kalkanoglu is silent the step of digitally printing the decor. Patki before the effective filing date of the invention discloses digitally printing the décor (P.0017). It would have been obvious to one of ordinary skill in the art before the filing date of the 

Claims 32 and 33. Kalkanoglu as modified discloses the step of joining comprises the step of gluing the flexible sheet to the first and second flat body and the flexible sheet is glued to a lower surface of the first and second flat bodies (P.0035 - adhered to either an upper or lower surface of the hinge-like portion / as shown in Fig.7 and 19-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633